DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helical heat pipe (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
4.	The status of the claims as filed in the reply dated 12/1/2022 are as follows:
	Claims 1, 28, and 29 are amended,
	Claims 1-29 are currently pending.
	 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 29 recites “the first portion” and “the second portion” in lines 8 and 10, which lack antecedent basis. For examining purposes the limitations will be interpreted as --the first section-- and --the second section--.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannoki et al. (Japanese Patent Publication JPS62134495A, “Hannoki”, previously cited).

Regarding claim 1, Hannoki discloses a heat exchanger (fig 1) comprising: 
a hot section (1b) comprising a plurality of tubes (3b) and a plurality of heat pipes (7);
a cold section (5) comprising a tube (53), the cold section having no common or adjoining external surfaces (fig 1) with the hot section that there is an open space (see annotated fig 1 below) between the hot section and the cold section;
wherein:
the number of tubes in the hot section is equal to the number of heat pipes (fig 1);
each heat pipe is partially surrounded by a corresponding one of the tube of the hot section (fig 1);
for each heat pipe, the heat pipe extends from an interior of the hot section, transverses the open space between the hot section and cold section at an angle of inclination of 90° and extends into the cold section (fig 1).

    PNG
    media_image1.png
    414
    589
    media_image1.png
    Greyscale


Regarding claim 2, the limitation of wherein the heat exchanger is configured so that, during use of the heat exchanger, a temperature differential between the hot section and the cold section is not less than 200°C is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The temperature differential does not result in a structural difference of the claimed heat exchanger.


Regarding claim 3, the limitation of wherein, the heat exchanger is configured so that, during use of the exchanger, the hot section is at a pressure from 85 to 150 kPa gage and a temperature from 800°C. to 1000°C is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The temperature and pressure of the hot section does not result in a structural difference of the claimed heat exchanger.

Regarding claim 4, the limitation of wherein, the heat exchanger is configured so that during use of the heat exchanger, the cold section is at a temperature from 250°C. to 600°C. and a pressure from 5 to 9 MPa is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The temperature and pressure of the cold section does not result in a structural difference of the claimed heat exchanger.

Regarding claim 5, the limitation of wherein the heat exchanger is configured so that, during use of the heat exchanger, cracked gas passes through the hot section is considered intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The type of fluid passing through the hot section does not result in a structural difference of the claimed heat exchanger. 

Regarding claim 6, Hannoki further discloses wherein the heat exchanger is configured so that, during use of the heat exchanger, water is in the cold section (page 4, line 34 of translation).


9.	Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (Japanese Patent Publication JP2008261589A, “Kanda”).

Regarding claim 28, Hannoki discloses a heat exchanger (fig 7), comprising:
a hot section (1) comprising a tube (2, ¶0018, see fig 1);
a cold section (7) comprising a tube (formed by 7), the cold section having no common or adjoining external surfaces with the hot section such that there is an open space (see annotated fig 7 below) between the hot section and the cold section; and
a heat pipe (4, 5) extending from an interior of the hot section, traversing the open space between the hot section and cold section at an angle of inclination of 90°, and extending into the cold section (fig 7);
wherein the heat pipe surrounds the tube of the hot section (fig 7).

    PNG
    media_image2.png
    670
    536
    media_image2.png
    Greyscale


Regarding claim 29, Kanda further discloses the hot section (1) comprises a plurality of tubes (2, see fig 7) and a plurality of heat pipes (4, 5); and
wherein: 
the number of tubes in the hot section is equal to the number of heat pipes (fig 7); 
for each heat pipe: 
the heat pipe comprises a first section (4) and a second section (5) different from the first section; 
the first section of the heat pipe partially surrounds a corresponding one of the tubes (2) of the hot section; and 
the second section of the heat pipe traverses the open space between the hot section and cold section at an angle of inclination of 90°, and extends into the cold section (fig 7).
	

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7, 10, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki as applied to claims 1 and 6 above, and further in view of Ndao et al. (U.S. Patent No 10,267,567, “Ndao”, previously cited).

Regarding claim 7, Hannoki, as modified, discloses all previous claim limitations. However, Hannoki does not explicitly disclose wherein the heat exchanger is configured so that, during use of the heat exchanger, the heat pipe contains at least one fluid selected from the group consisting of sodium, potassium, and cesium. Ndao, however, discloses a heat pipe (see fig 4) wherein the working fluid in the heat pipe may consist of sodium, potassium, and cesium (col 4, lines 24-37). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki to have the working fluid be one of the options in order to optimize the heat exchange capacity of the heat exchanger. 

Regarding claim 10, the combination of Hannoki and Ndao discloses all previous claim limitations. Ndao further teaches providing internal wick in the heat pipe (col 2, lines 23-40). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the wick of Ndao in order to enhance fluid flow through the heat pipes. 

Regarding claim 25, the combination of Hannoki and Ndao discloses all previous claim limitations. Ndao further teaches providing on the cold end a surface modification consisting of fins (122, fig 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified to provide the fins of Ndao in order to enhance the heat exchange efficiency of the heat pipes. 

Regarding claim 26, the combination of Hannoki and Ndao discloses all previous claim limitations. However, they do not explicitly disclose wherein a distance between the hot section and the cold section is from 30 cm to 6 meters. However, since Hannoki teaches hot and cold sections which have a distance between them, the exact range of the distance is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the greater distance the longer and thus more expensive the heat pipe would be, while the shorter the distance the greater exchange of heat through the sections not via the heat pipe thus reducing the efficiency of the system. It would not be inventive to determine the optimal distance via routine optimization and would be obvious for Hannoki, as modified, to have the distance between the hot section and the cold section is from 30 cm to 6 meters.

Regarding claim 27, Hannoki discloses all previous claim limitations. However, Hannoki does not explicitly disclose wherein, for each heat pipe, at least one member selected from the group consisting of an end of the heat pipe extending into the hot section and an end of the heat pipe extending into the cold section its cold end comprises a surface modification selected from the group consisting of fins, ribs, protuberances and pins. Ndao, however, teaches providing on the cold end a surface modification consisting of fins (122, fig 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannok to provide the fins of Ndao in order to enhance the heat exchange efficiency of the heat pipes. 

12.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki and Ndao as applied to claim 7 above, and further in view of Smith et al. (U.S. Patent Publication No. 2006/0054308, “Smith”, previously cited).

Regarding claim 8, the combination of Hannoki and Ndao discloses all previous claim limitations. However, they do not explicitly disclose wherein the heat pipes have an outer diameter from 1 cm (0.5 inches) to 10 cm (4 inches). Smith, however, discloses a heat pipe wherein outer diameter is up to 0.5 inches (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to have the outer diameter of the heat pipe be 0.5 inches in order to optimize the heat exchange efficiency of the heat pipes. 

Regarding claim 9, the combination of Hannoki, Ndao, and Smith discloses all previous claim limitations. However, Hannoki, as modified, does not explicitly disclose wherein the heat pipe has a length up to 10 meters. Smith, however, further discloses a heat pipe which is up to 3 meters (10 feet, ¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the heat pipe length of Hannoki in order to provide optimal heat transfer surface as well as optimal distance between the hot and cold sections. 

13.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki and Ndao as applied to claim 10 above, and further in view of Simanzhenkov et al. (U.S. Patent Publication No. 2012/0149962, “Simanzhenkov”, previously cited).

Regarding claim 11, the combination of Hannoki and Ndao discloses all previous claim limitations. However, they do not explicitly disclose wherein the end of each heat pipe in the hot section has a surface resistant to coking. Simanzhenkov, however, teaches providing a coating on metals for high temperature applications such as coking in order to reduce corrosion (¶0002, ¶0048-0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the protective coating of Simanzhenkov on the hot section of each heat pipe in order to reduce corrosion. 

Regarding claim 12, he combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. Hannoki, as modified, further discloses wherein the end of each heat pipe in the hot section comprising from 40 to 60 weight % of compounds of the formula MnxCr3-xO4 wherein x is from 0.5 to 2 and from 60 to 40 weight % of oxides of Mn and Si selected from the group consisting of MnO, MnSiO3, Mn2SiO4 and mixtures thereof provided that the surface contains less than 5 weight % of Cr2O3 (¶0048-0049, Simanzhenkov). However, they do not explicitly disclose wherein ta surface having a thickness from 100 to 5,000 microns. However, since Hannoki, as modified, teaches providing a surface, the exact range of the surface is considered a result effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is the thicker the surface the greater the corrosion resistance (see rejection of claim 11) which increasing cost and reducing heat exchange efficiency. It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to have the thickness for each heat pipe from 100 to 5,000 microns.

14.	Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki, Ndao, and Simanzhenkov as applied to claim 12 above, and further in view of Petela et al. (U.S. Patent Publication No. 2012/0275966, “Petela”, previously cited).

Regarding claim 13, the combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. However, they do not explicitly disclose wherein each heat pipe comprises from about 55 to 65 weight % of Ni; from about 20 to 10 weight % of Cr; from about 20 to 10 weight % of Co; and from about 5 to 9 weight % of Fe and the balance one or more of the trace elements. Petela, however, discloses a radiant coil for a furnace which comprises from about 55 to 65 weight % of Ni; from about 20 to 10 weight % of Cr; from about 20 to 10 weight % of Co; and from about 5 to 9 weight % of Fe and the balance one or more of the trace elements (¶0037-0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to have each heat pipe composition as that above in order to optimize the heat transfer of the heat pipes. 

	Regarding claim 14, the combination of Hannoki, Ndao, Simanzhenkov, and Petela discloses all previous claim limitations. Hannoki, as modified, further discloses wherein each heat pipe further comprising from 0.2 up to 3 weight % of Mn; from 0.3 to 2 weight % of Si; less than 5 weight % of titanium, niobium and all other trace metals; and carbon in an amount of less than 0.75 weight % the sum of the components adding up to 100 weight % (¶0038, Petela).

Regarding claim 15, the combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. However, they do not explicitly disclose wherein each heat pipe comprises from 40 to 65 weight % of Co; from 15 to 20 weight % of Cr; from 20 to 13 weight % of Ni; less than 4 weight % of Fe and the balance of one or more trace elements and up to 20 weight % of W the sum of the components adding up to 100 weight %. Petela, however, discloses a radiant coil for a furnace which comprises from 40 to 65 weight % of Co; from 15 to 20 weight % of Cr; from 20 to 13 weight % of Ni; less than 4 weight % of Fe and the balance of one or more trace elements and up to 20 weight % of W the sum of the components adding up to 100 weight % (¶0039-0040). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to have each heat pipe composition as that above in order to optimize the heat transfer of the heat pipes. 

	Regarding claim 16, the combination of Hannoki, Ndao, Simanzhenkov, and Petela discloses all previous claim limitations. Hannoki, as modified, further discloses wherein each heat pipe further comprising from 0.2 up to 3 weight % of Mn; from 0.3 to 2 weight % of Si; less than 5 weight % of titanium, niobium and all other trace metals; and carbon in an amount of less than 0.75 weight % (¶0040, Petela).

	Regarding claim 17, the combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. However, they do not explicitly disclose wherein each heat pipe comprises from 20 to 38 weight % of chromium from 25 to 48, weight % of Ni. Petela, however, discloses a radiant coil for a furnace which from 20 to 38 weight % of chromium from 25 to 48, weight % of Ni (¶0041-0042). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to have each heat pipe composition as that above in order to optimize the heat transfer of the heat pipes.

	Regarding claim 18, the combination of Hannoki, Ndao, Simanzhenkov, and Petela discloses all previous claim limitations. Hannoki, as modified, further discloses wherein each heat pipe further comprising from 0.2 up to 3 weight % of Mn, from 0.3 to 2 weight % of Si; less than 5 weight % of titanium, niobium and all other trace metals; and carbon in an amount of less than 0.75 weight % and the balance substantially iron (¶0042, Petela).

15.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki, Ndao, and Simanzhenkov as applied to claim 11 above, and further in view of Inagaki et al. (U.S. Patent Publication No. 2017/0234625, “Inagaki”, previously cited).

Regarding claim 19, the combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. However, they do not explicitly disclose wherein at least a portion of each heat pipe between the hot section and the cold section is helical. Inagaki, however, discloses wherein a portion (6) of the heat pipe (1, fig 1) between the hot section (7) and the cold section (8) is helical (¶0045). Inagaki teaches that this allows the heat pipe to absorb vibrations and thus resist damage (¶0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the helical portion of Inagaki in order to reduce the possibility of damage. 

16.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki, Ndao, and Simanzhenkov as applied to claim 11 above, and further in view of Horng (U.S. Patent Publication No. 2014/0138056, previously cited).

Regarding claim 20, the combination of Hannoki, Ndao, and Simanzhenkov discloses all previous claim limitations. However, they do not explicitly disclose wherein at least a portion of each heat pipe between the hot section and the cold section is in the shape of a "Z". Horng, however, discloses a heat pipe wherein a portion of a heat pipe between the hot section and the cold section is in the shape of a "Z" (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the Z portion of Horng in order to allow for the hot and cold sections to staggered from one another while still be attached to the heat pipes.  

17.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki, Ndao, and Smith as applied to claim 9 above, and further in view of Hata (U.S. Patent No. 4,733,699, previously cited).

Regarding claim 21, the combination of Hannoki, Ndao, and Smith discloses all previous claim limitations. However, they do not explicitly disclose thermal insulation on the heat pipe between the hot section and the cold section. Hata, however, discloses a heat pipe (fig 12) wherein there is thermal insulation (19) on the heat pipe between a hot section (A) and a cold section (B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the insulation of Hata in order to optimize the heat transfer efficiency of the heat pipes. 

18.	Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannoki and Ndao as applied to claim 10 above, and further in view of Huang et al. (U.S. Patent Publication No. 2007/0084587, “Huang”, previously cited).

Regarding claim 22, the combination of Hannoki and Ndao discloses all previous claim limitations. However, they do not explicitly disclose wherein the internal wick comprises nickel, copper, molybdenum, niobium, aluminum, iron, cobalt or alloys based on these metals, and ceramic. Huang, however, discloses a heat pipe wherein he wick comprises nickel, copper, molybdenum, niobium, aluminum, iron, cobalt or alloys based on these metals, and ceramic (¶0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hannoki, as modified, to provide the wick of Huang in order to optimize the heat transfer characteristics of the heat pipes. 

Regarding claim 23, the combination of Hannoki, Ndao, and Huang discloses all previous claim limitations. Hannoki, as modified, further discloses wherein the internal wick has a pore size from 50 to about 1,000 microns (¶0057, Huang).

Regarding claim 24, the combination of Hannoki, Ndao, and Huang discloses all previous claim limitations. Hannoki, as modified, further discloses where in the internal wick has a bi modal pore size the first pore size is from 300 to 700 microns and the second pore size from 0.5 to 50 microns (¶0057, Huang).

Response to Arguments
19.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues (page 8) that the drawing objection of claim 9 should be withdrawn as the heat pipe being helical is not necessary for understanding the claimed invention. The Examiner respectfully disagrees; it is not clear how a heat pipe could be helical and still properly function. Therefore the objection remains. 
Applicant argues (page 8) that Hannoki does not teach wherein element 3b of Hannoki surrounds heat pipe 7. The Examiner respectfully disagrees; figure 1 of Hannoki shown element 3b surrounding the bottom of heat pipe 7. 
Applicant argues (page 9) that Hannoki does not teach the limitations of claims 28 and 29. However, newly cited Kanda is now being relied upon to teach these limitations. 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /HARRY E ARANT/Primary Examiner, Art Unit 3763